Citation Nr: 0837761	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  05-16 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a left hip 
disorder. 


REPRESENTATION

Appellant represented by:	Virginia Girard Brady, 
Attorney


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1967 to June 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Wichita, Kansas (RO).


FINDINGS OF FACT

1.  The veteran's service medical records show no evidence of 
a diagnosed back disorder in service or at service 
separation.

2.  The veteran is currently diagnosed with degenerative disc 
disease and degenerative joint disease of the lumbar spine.

3.  The evidence does not relate the veteran's back disorder 
to his military service.

4.  The evidence of record does not clearly and unmistakably 
show that the veteran's left hip disorder preexisted service.

5.  The veteran is currently diagnosed with degenerative 
joint disease of the left hip.

6.  The evidence does not relate the veteran's currently 
diagnosed left hip disorder to his military service.


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).

2.  A left hip disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for service connection, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Prior to initial 
adjudication of the veteran's claim, a letter dated in July 
2004 satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Thus, the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007) and Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (holding that 
although VCAA notice errors are presumed prejudicial, 
reversal is not required if VA can demonstrate that the error 
did not affect the essential fairness of the adjudication), 
cert. granted as Peake v. Sanders, ____ U.S.L.W. ____  (U.S. 
Jun. 16, 2008) (No. 07-1209).; Overton v. Nicholson, 20 Vet. 
App. 427 (2006).

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran was also accorded a VA examination in March 2008, 
after his claims were reopened by the May 2007 Board decision 
in this case.  38 C.F.R. § 3.159(c) (4).  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 
19 Vet. App. at 473.   

Additionally, the Board has thoroughly reviewed all the 
evidence in the veteran's claims folder.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, all of 
the evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Back Disorder

Both the veteran's January 1966 preinduction examination and 
his June 1969 service separation examination noted no 
evidence of a back injury in service or a diagnosed back 
disorder, and x-rays taken at the time of the separation 
examination were negative for any abnormal clinical findings.  
Although the veteran reported in April 1969 that he 
occasionally experienced a back ache after heavy work, he 
denied experiencing back trauma and was not treated for any 
back conditions in service.

Subsequent to service, a physical examination conducted 
during the veteran's VA inpatient stay in October 1981 noted 
a normal musculoskeletal physical examination.  VA inpatient 
records dated in May 1994 and June 1994 indicate that the 
veteran had a long history of chronic low back pain and 
degenerative joint disease of the lumbar spine secondary to a 
motor vehicle accident which occurred in 1978 or 1979.  
Similarly, during the October 1994 general VA examination, 
the veteran reported chronic low back pain secondary to an 
old motorcycle accident, and he was diagnosed with 
degenerative joint disease of the lumbar spine.  
Additionally, a November 1995 VA inpatient record noted the 
veteran's report of a long history of degenerative joint 
disease of the lumbar spine.  No other evidence of a back 
disorder is noted until the March 2008 VA examination; at 
that time, x-rays showed degenerative disc disease and 
degenerative joint disease of the lumbar spine, and this was 
ultimately the VA examiner's diagnosis.  

Despite the above, the evidence of record does not show that 
the veteran's back disorder is related to service.  
Initially, although the veteran reported having back aches 
after heavy work in April 1969, there is no evidence that 
this was more than an acute symptom which resolved on its 
own, and certainly by the time of the veteran's June 1969 
service separation examination, as no back disorder is 
objectively noted therein.  Moreover, a period of 25 years 
elapsed before the veteran reported having an actual back 
disorder in May 1994, and the records indicate that the pain 
had begun after the veteran's motor vehicle accident.  Thus, 
continuity of symptomatology of the claimed back disorder 
from the veteran's separation from service is not shown.  
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that 
VA did not err in denying service connection when the veteran 
failed to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).  

More importantly, the clinical examination conducted and x-
rays taken in conjunction with the March 2008 VA examination 
noted both degenerative joint disease and degenerative disc 
disease of the lumbar spine, but the examiner noted that the 
degenerative changes shown were consistent with the type of 
degenerative changes that occurred due to the aging process.  
The remainder of the record does not reflect an objective 
medical opinion linking the veteran's current degenerative 
changes of the back to his military service.  Absent such a 
nexus, and in light of the lack of continuity of 
symptomatology from the time of the veteran's separation from 
service until the current back disorder was objectively 
documented, service connection for a back disorder is not 
warranted.


Because the evidence of record does not relate the veteran's 
back disorder to his military service, the preponderance of 
the evidence is against his claim for service connection.  As 
such, the benefit of the doubt doctrine is inapplicable, and 
the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Left Hip Disorder

The veteran claims entitlement to service connection for a 
left hip disorder. He asserts that this disorder initially 
manifested during service.  Although the veteran's July 1966 
preinduction examination did not note a history of a left hip 
disorder, nor contain any objective clinical findings of a 
left hip disorder, the veteran reported left hip pain on 
multiple occasions in April 1969.  At that time, he indicated 
that he had experienced the same type of left hip pain on one 
occasion prior to service, at age 12; the veteran stated that 
it was never formally diagnosed and was treated only with bed 
rest.  Because there is some indication in the record that 
the veteran's left hip disorder may have preexisted service, 
a threshold analysis of same must be conducted before 
adjudication of the veteran's claim for service connection 
may proceed.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2008).  To rebut the presumption of 
sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  38 C.F.R. § 3.304(b); 
VAOPGCPREC 3-03, 69 Fed. Reg. 25178 (2004); Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The claimant is 
not required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See Cotant v. 
Principi, 17 Vet. App. 116 (2003).

When no preexisting condition is noted 
upon entry into service, the veteran is 
presumed to have been sound upon entry.  
The burden then falls on the government 
to rebut the presumption of soundness 
by clear and unmistakable evidence that 
the veteran's disability was both 
preexisting and not aggravated by 
service.  The government may show a 
lack of aggravation by establishing 
that there was no increase in 
disability during service or that any 
"increase in disability [was] due to 
the natural progress of the" 
preexisting condition.  38 U.S.C. § 
1153.  If this burden is met, then the 
veteran is not entitled to service- 
connected benefits.  However, if the 
government fails to rebut the 
presumption of soundness under section 
1111, the veteran's claim is one for 
service connection.  This means that no 
deduction for the degree of disability 
existing at the time of entrance will 
be made if a rating is awarded.

Wagner, 370 F.3d at 1096.

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 
(1999).  It is an "onerous" evidentiary standard, requiring 
that the no-aggravation result be "undebatable."  Cotant, 
17 Vet. App. at 131.  Because there is no evidence of a 
history of a left hip disorder or objective clinical findings 
of a left hip disorder on the July 1966 preinduction 
examination, the presumption of soundness attaches.  38 
U.S.C.A. § 1111, 38 C.F.R. § 3.304(b) (1).

However, the premise that the veteran had a left hip disorder 
that preexisted service is debatable in this case, and 
therefore, the evidence is not clear and unmistakable.  The 
sole evidence of record that such a left hip disorder 
preexisted service are those April 1969 service treatment 
records where the veteran reported having experienced left 
hip pain.  Initially, it is noted that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability.  See, 
c.f., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), 
appeal dismissed, 259 F.3d 1356 (Fed. Cir. 2001).  Moreover, 
such documentation of the veteran's left hip pain, if it 
could even be considered a disorder, is based on the 
veteran's recollection of his symptoms at age 12.  While he 
is competent to report these symptoms, and there is no reason 
to doubt the veteran's memory or credibility with respect to 
same, he is a layperson without medical training and 
therefore not qualified to render medical opinions regarding 
the diagnosis and/or etiology of medical disorders.  Thus, 
his comments that he had "the same type" of left hip pain 
at age 12 must be taken within the context of a layperson.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
see also 38 C.F.R. § 3.159(a) (1).  

Additionally, there is no objective medical evidence dated 
prior to the veteran's preinduction examination in July 1966 
showing left hip pain or a left hip disorder, or any other 
treatment for left hip pain in service (especially within the 
initial months of service).  Ultimately, it has not been 
shown by clear and unmistakable evidence that the veteran's 
left hip disorder preexisted service.  As such, the 
presumption of soundness is not rebutted, and the claim 
becomes one for service connection.  See 38 U.S.C.A. § 1111; 
Wagner, 370 F.3d at 1094-96 (indicating that, in cases where 
the presumption of soundness cannot be rebutted, the effect 
is that claims for service connection based on aggravation 
are converted into claims for service connection based on 
service incurrence).

As noted above, service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
In order to establish service connection for the veteran's 
claimed disorders, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson, 12 Vet. App. at 253.

As noted above, the veteran reported left hip pain on 
multiple occasions in April 1969.  Physical examination noted 
that the veteran had pain on internal rotation and external 
rotation of the left hip, and walked with a limp.  The 
diagnosis was myositis of undetermined etiology, and the 
veteran was found fit for duty.  The veteran's June 1969 
service separation examination noted no musculoskeletal 
abnormalities.  Subsequent to service, both an October 1981 
VA inpatient hospital summary, and an October 1994 VA general 
medical examination conducted musculoskeletal physical 
examinations, but no subjective or objective left hip 
symptoms or disorders were reported or noted.  In April 2004, 
during a VA inpatient stay for an unrelated disorder, the 
veteran reported that he took Naproxen twice daily for left 
hip arthritis.  The March 2008 VA examination, based on x-
rays taken at that time, diagnosed the veteran with 
degenerative joint disease of the bilateral hips.  

Although the veteran has a current diagnosis of left hip 
degenerative joint disease, the evidence of record does not 
relate this disorder to his military service.  The March 2008 
VA examiner indicated that the degenerative joint disease 
noted on the x-rays taken was mild in both the right and the 
left hips.  Moreover, the examiner concluded that the 
degenerative changes shown were consistent with the veteran's 
age (60 years old at the time of the examination), and the 
aging process.  He also indicated that there was nothing in 
the record to suggest that the current hip disorder was 
related to the veteran's military service.  

No other evidence in the record contradicts the VA examiner's 
conclusion.  Although the veteran has indicated that his left 
hip disorder is related to his military service, he is not, 
as noted above, a medical professional with the requisite 
training; thus, his opinion as to his left hip disorder's 
etiology is not medically competent or probative for 
appellate consideration.  See Espiritu, 2 Vet. App. at 494-
95; 38 C.F.R. § 3.159(a) (1).  Absent a nexus relating the 
veteran's current disorder to his military service, service 
connection for a left hip disorder is not warranted.

Because the evidence of record does not relate the veteran's 
left hip disorder to his military service, the preponderance 
of the evidence is against his claim for service connection.  
As such, the benefit of the doubt doctrine is inapplicable, 
and the claim must be denied.  See 38 C.F.R. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a back disorder is denied.

Service connection for a left hip disorder is denied.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


